NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFRED SPINNEY KELIIHULUHULU,                   No.    19-17342

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00417-LEK-WRP

and
                                                MEMORANDUM*
LORNA PIKAKE SPINNEY,

                Intervenor-Plaintiff,

 v.

NORMAN A. KEANAAINA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Alfred Spinney Keliihuluhulu appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing for failure to comply with a court order his action challenging

the use and sale of a property easement. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal for failure to comply

with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We

affirm.

      The district court did not abuse its discretion by dismissing Keliihuluhulu’s

action after Keliihuluhulu failed to comply with the district court’s order, despite

being warned that failure to comply would result in dismissal. See id. at 642-43

(discussing the five factors for determining whether to dismiss for failure to

comply with a court order and noting that dismissal should not be disturbed absent

“a definite and firm conviction” that the district court “committed a clear error of

judgment” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                      19-17342